Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 February 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir,
Nantes February 6. 1777.
Inclosed is the proportion of the little Ship I mentioned in my last. The price you will find more reasonable than either of those proposed by the other Builder.
A Ship arrived the other day from Carolina; an Officer who came passenger in her is I suppose by this time with you, I am very sorry I did not see him.
I am much disappointed by not receiving Letters by the post to day, for I don’t know what to do. By my Instructions I am to regulate my stay by Letters, therefore can’t leave this place till I recieve orders, tho’ I am now quite idle.
I apprehend that what passes at Nantes openly will be known in London, for here are several Englishmen and one very suspicious as to his Business. It will be a question whether my return to that Country will not be hazardous as to my person, I assure you however I have no desire to return if I can manage matters here either in a public or private capacity. If I possess any Talents that can in any way be serviceable to my Country they are at her service Gratis, I only ask a Subsistence; but if I can make any commercial Connection with an Individual I must make the best Bargain I can: what I mean to say is, that in the first Instance the Love of my Country will be my motive, in the last the desire of gaining a Fortune.
By advice from St. Domingo and Martinique powder is quite a Drug 35 sous per pound and so much of it that they are obliged to keep it on ship board for want of sufficient magazines. I am in haste Yours most dutifully and affectionately
J Williams J
 
Addressed: A Monsieur / Monsieur Franklin LLD / Hotel de Hambourg / Rue Jacob. / a Paris.
